COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  MICHAEL JANGL,                                 §               No. 08-19-00253-CR

                        Appellant,               §                   Appeal from the

  v.                                             §            County Court at Law No. 2

  THE STATE OF TEXAS,                            §              of Hays County, Texas

                        State.                   §                   (TC# 19-1183CR)

                                             §
                                           ORDER

       Pending before the Court is Appellant’s motion to supplement the clerk’s record with the

complete Reporter’s Record, which consists of 44 pages. The motion is GRANTED. Therefore,

the Court ORDERS the County Clerk to prepare, certify, and file in this Court a supplemental

clerk’s record containing the complete 44 pages of the Reporter’s Record. The supplemental

clerk’s record is due to be filed no later than November 10, 2019.

        IT IS SO ORDERED this 31st day of October, 2019.

                                                     PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.